Title: To James Madison from Benjamin Hamilton, 6 May 1812 (Abstract)
From: Hamilton, Benjamin
To: Madison, James


6 May 1812, Hamburg, Sussex County, New Jersey. Offers the services of “the uniformed company of Independent Blues  to oppose the enemies of the United States.” Expresses his indignation “at the wrongs inflicted on the nation by the insidious and treacherous governments of Europe” and declares that his officers and privates “are ready to March at a moments warning, to oppose the foe on the shores of the Atlantic, or on the plains of Abraham.” Requests that they “be accepted as part of the requisition for Fifty thousand Volunteers.”
